Caton, C. J. There is and can be no question that Seery .acted as the agent of Eobinson <fe Dunham, in the sale of the corn sheller, and that this was well known by the purchasers. The order on its face is. given to Robinson & Dunham, in whose name Seery made the sale, and the summons is to him, as their agent. On this point, there can be no dispute. The action, then, shpuld have been against the principals, and not the agent. When the agent professes to act as agent, and discloses the name of his principal, he assumes no personal responsibility, unless he is guilty of some fraud, ■ of which there is no pretense in this case. But even if the action were properly brought, it could not be maintained on this proof. According to Socks’ own statement, the vendor was to have an opportunity to bring a mechanic to set up the machine, and to give it a fair trial, and he was entitled to a reasonable time to do so. This was refused. The proof shows that the machine was a good one, and with reasonable time there is no doubt the defendant could have had it properly adjusted, so that it would have done good work. It did not do good work on the first trial, because some parts of the machine were wanting, which were brought up by the mechanic; and because the machine was not properly adjusted. The judgment must be reversed, and the cause remanded. Judgment reversed.